DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 3 and 7 have been canceled.
Claims 10-13 have been withdrawn.
Claims 1 and 9 have been amended; support for the amendment can be found in original claim 7 and 9.
Claims 1, 2, 4-6, 8 and 9 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20160077871A, machine translation used for rejection below), hereinafter Lee, in view of Schumann et al (US-20100132885-A1) hereinafter Schumann.

Regarding claim 1, Lee discloses a battery cell ([0001]), comprising: 

an electrode assembly ([0007]); 5a case (“a pouch”; [0007]) comprising an accommodation portion ([0007]) accommodating the electrode assembly and a sealing portion ([0007]; Fig. 5a) formed on a periphery of the accommodation portion (Fig. 5a); and 

    PNG
    media_image1.png
    192
    126
    media_image1.png
    Greyscale


a fixing member (“insulating tape”; [0011]; Fig. 5a) disposed between the accommodation portion (Fig. 5a) and the sealing portion (Fig. 5a) to adhere each other ([0011]);  

Lee further discloses that the insulating tape may be made of polyester based polymer ([0012]).
However, Lee fails to disclose 10wherein the fixing member comprises a core layer, and an adhesive layer is stacked on both surfaces of the core layer, and wherein the core layer is formed of a material having a lower elongation percentage 20compared to the adhesive layer.  

Schumann discloses a polymer tape made of polyester based polymer (“with particular preference, polyethylene terephthalate (PET)”; [0076]) comprising a core layer (“backing material”; “PET”; [0076]), and an adhesive layer (“PSA”; [0075]) is stacked on both surfaces (“PSA may be applied…double sidedly to backing materials”; [0075]) of the core layer ([0076]). Schumann also discloses that the disclosed tape allows for durable bonding ([0037]) and is produced through solvent free and water free operation ([0072]).

Further, one of ordinary skill in the art would recognize the inherent insulating properties of Schumann’s tape as polymers are well known in the art as insulating materials.

Schumann and Lee are therefore are analogous art as they are both directed to adhesive polymer tapes with insulating properties. Thus, it would have been obvious to one of ordinary skill in the art to have modified Lee by employing the tape disclosed by Schumann as the insulating tape of Lee’s invention. In doing so, one of ordinary skill in the art would have had a reasonable expectation in producing an insulating tape through a water and solvent free operation to durably bond the sealing portion of Lee’s invention as recognized by Schumann.

Further, it is deemed that the limitation “wherein the core layer is formed of a material having a lower elongation percentage 20compared to the adhesive layer” is an inherent characteristic and/or property of the specifically disclosed insulating tape of Schumann. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In the instant specification, the core layer is disclosed as being formed of polyethylene terephthalate ([0013]) and the adhesive layer as polyurethane-based resin ([0012]). It is further disclosed that polyethylene terephthalate has a lower elongation percentage than polyurethane-based resin ([0011]). Therefore, it is the examiner’s position that the tape disclosed by Schumann would inherently possess the instantly claimed properties as the tape has a substantially identical structure and composition to that of the instant specification.

Modified Lee (i.e. Schumann) further discloses a thickness of the fixing member ([0080] ; [0103]) and a thickness of the adhesive layer ([0080]) and the core layer ([0103]).

Regarding the core layer, Schumann discloses that the thickness of the layer may be 26 microns ([0103]). Regarding the adhesive layer, Schumann discloses that the thickness of the layer may be 50-3000 microns ([0080]). In total, the range of the thickness of the fixing member disclosed by Schumann overlaps the range instantly disclosed. Further, within this range Schumann discloses wherein the thickness of the adhesive layer is formed to be at least twice greater (in the case where a thickness of 52-3000 microns is chosen) than a thickness of the core layer (26 microns).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instantly claimed ranges are rendered obvious by modified Lee.

Regarding claim 2, modified Lee discloses wherein the sealing portion (Fig. 5a) 15is bent at least once to be adhered to the accommodation portion (Fig. 5a).  

Regarding claim 4, modified Lee discloses wherein the case (“pouch”; [0017]) is formed of a polyethylene terephthalate (PET) ([0017]), and the adhesive layer (Schumann “PSA”; [0075]) 25is formed of a polyurethane-based resin (Schumann [0039]).  

Regarding claim 5, modified Lee (i.e. Schumann) discloses wherein the core layer ([0076]) is formed of PET ([0076]).  

Regarding claim 6, modified Lee (i.e. Schumann) wherein, in the fixing member ([0075]-0076]), a thickness of the adhesive layer (“50 µm to 3000 µm”; [0080]) is greater than a thickness of the core layer (“26 µm polyester film”; [0103] and subsequent examples).  

Regarding claim 8, it is deemed that the limitation “wherein the fixing member has an elongation percentage of 20% or less” is an inherent characteristic and/or property of the specifically disclosed insulating tape of Schumann. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In the instant specification, the core layer is disclosed as being formed of polyethylene terephthalate ([0013]) and the adhesive layer as polyurethane-based resin ([0012]). It is further disclosed that the fixing member comprising these materials has an elongation percentage of 20 or less ([0016]).  Therefore, it is the examiner’s position that the tape disclosed by Schumann would inherently possess the instantly claimed properties as the tape has a substantially identical structure and composition to that of the instant specification.

Regarding claim 9, it is deemed that the limitation “wherein the fixing member has a tensile strength of 30 N/m2 or higher” is an inherent characteristic and/or property of the specifically disclosed insulating tape. In this respect, MPEP 2112 sets forth the following: 

[Symbol font/0xB7] Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

[Symbol font/0xB7] When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

[Symbol font/0xB7] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

In the instant specification, the core layer is disclosed as being formed of polyethylene terephthalate ([0013]) and the adhesive layer as polyurethane-based resin ([0012]). It is further disclosed that the fixing member comprising these materials has a tensile strength of 30 N/m2 or higher ([0017]). Therefore, it is the examiner’s position that the tape disclosed by Schumann would inherently possess the instantly claimed properties as the tape has a substantially identical structure and composition to that of the instant specification.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 

Applicant argues that modified Lee fails to disclose the claimed ranges of original claim 7 and amended claim 1 (pg. 10). 

However, as indicated in the non-final rejection filed 02/04/2022, modified Lee (i.e. Schumann) discloses a thickness of the fixing member ([0080]; [0103]) and a thickness of the adhesive layer ([0080]) and the core layer ([0103]).

Regarding the core layer, Schumann discloses that the thickness of the layer may be 26 microns ([0103]). Regarding the adhesive layer, Schumann discloses that the thickness of the layer may be 50-3000 microns ([0080]). In total, the range of the thickness of the fixing member disclosed by Schumann overlaps the range instantly disclosed. Further, within this range Schumann discloses wherein the thickness of the adhesive layer ([0080]) is formed to be at least twice greater (in the case where a thickness of 52-3000 microns is chosen) than a thickness of the core layer (26 microns; [0103]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instantly claimed ranges are rendered obvious by modified Lee.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727